Church, J.
The matter in demand, in this action, does not exceed seventy dollars ; and, by the general provision of the statute concerning civil actions, sect. 61. is not appealable. To make it so, the title of the land must have been drawn in question and determined ; and this can only appear to have been done, either by the pleadings in the case, or by the certificate of the county court. There was no certificate, in this case ; nor can it be inferred from the record, that the title of the land was either drawn in question, or determined *240demurrer to the declaration placed nothing in question the legal sufficiency of the allegations contained in it; and the judgment rendered upon it determined nothing regarding the title of land. The plaintiff, to be sure, alleged ownership, as well as possession. This is a very common form of declaring, in actions of trespass ; and if the reasoning of the plaintiff be correct, title is drawn in question, in all cases, under such a form of declaration, let the defence be as it may. The demurrer admitted the truth of all the material averments, so that no matter of fact was drawn in question, none was in dispute, and none was determined by the judgment.
If the title to the land was in question in this case, in the bounty court, it has been, as between these parties, conclusively settled, and can no more be disturbed, in a future action; tmder any other form of pleading; — a proposition to which the plaintiff, we presume, would not willingly assent.
Nothing was decided, by this court, in the case of Dunton v. Mead, 6 Conn. Rep. 418. which conflicts with the opinion here expressed.
We think, this cause was not appealable, and advise that it be remanded to the county £ourt.
In this opinion the other Judges concurred.
Cause not appealable, and remanded.